Citation Nr: 1643718	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1970 with an additional four years, two months and four days of active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran limited his appeal to the issues identified on the title page.

The Veteran had a Board hearing in July 2016.  The record was held open 60 days to allow for the submission of additional evidence, but no evidence was received.

Additional evidence was received subsequent to the statement of the case from May 2014.  In October 2016, the Veteran's representative expressly waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type 2, requires the use of insulin and a restricted diet; regulation of activities has not been shown.

2.  The Veteran's hypertension was not manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and requiring continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (west 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008). 

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Diabetes Claim

The Veteran is currently rated for his diabetes mellitus, type II at 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The appeal period before the Board begins on June 7, 2012, the date VA received the claim for an increased rating, plus the one-year look-back period if an increase became factually ascertainable.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran contends that his diabetes is more severe than currently rated.  Specifically, the Veteran reports that he currently treats his diabetes with insulin.  See January 2013 statement.  Indeed, he reports that his doctor has ordered that he take insulin shots four times per day, which the Veteran and his representative believe should warrant a 40 percent rating.  See July 2016 Board hearing.

Under this Diagnostic Code 7913, a 10 percent rating requires that the diabetes by manageable by restricted diet only.  A 20 percent rating is assigned if diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note 1 provides that compensable complications are evaluated separately, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119.

Facts

The Veteran received his first VA examination during the appeal period for diabetes in June 2012.  The examination report notes that that the Veteran's diabetes was managed by a restricted diet and prescribed insulin more than one injection per day.  The examiner noted that the Veteran's diabetes did not require a regulation of activities as a part of its management.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month over the past 12 months.  There were also zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.

The next VA examination for diabetes was conducted in April 2014.  The Veteran managed his diabetes with restricted diet, and insulin was required at the rate of more than one injection per day.  However, the Veteran did not require regulation of activities as part of medical management of his diabetes.  The Veteran was noted as visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  Similarly, there were no episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.

Yet another VA examination for diabetes was conducted in February 2016.  In this examination report, it was noted that the Veteran's diabetes was managed by restricted diet and that more than one insulin injection was required per day.  Nonetheless, the Veteran did not require regulation of activities as part of the management of his diabetes.  The Veteran visited his diabetic care provider less than two times per month for episode of ketoacidosis or hypoglycemia.  Likewise, no episodes of ketoacidosis or hypoglycemic reactions required hospitalization over the past 12 months.  


Analysis

The Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted in this case.  This is so because at no time during the appeal period did the Veteran's diabetes require regulation of activities, as is required for a higher evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (medical evidence is required to support the "regulation of activities" criterion).  Furthermore, at no time during the appeal period did the Veteran's diabetes manifest with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Although the Veteran has insulin shots, this is contemplated by the 20 percent rating despite the contentions of the Veteran and his representative.  The preponderance of the evidence is thus against the claim for a rating in excess of 20 percent.  As such, the benefit of the doubt doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension Claim

The Veteran was initially rated for his hypertension at zero percent under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective from the grant of service connection-June 29, 2012.  The Board notes that currently the noncompensable hypertension is considered part of the 80 percent rating for renal disease with hypertension.  The Board will address whether the hypertension warrants a rating in excess of zero percent in and of itself.

The Veteran contends that his hypertension is more severe than currently rated.  However, the Veteran reports that his blood pressure value does meet the required value for a higher rating.  See July 2016 Board hearing.  

Diagnostic Code 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Facts

The Veteran's first VA examination for hypertension was conducted in June 2012.  The examiner noted that the Veteran began having elevated blood pressure in 2004 and was started at on medication in November 2005.  The examiner noted the Veteran's blood pressure was currently under fair control.  The examiner further noted that the Veteran's treatment plan included taking continuous medication.  However, the examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's current blood pressure readings at the time were 121/69 on June 27, 2012; 128/62 on June 28, 2012; and 119/ 59 on June 29, 2012.

Another VA examination for hypertension was conducted in April 2014.  The examiner noted the Veteran's treatment involved taking continuous medication.  The examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The three blood pressure readings taken on April 23, 2014 were 134/71, 142/65, and 140/66.  

Yet another VA examination was conducted in February 2016.  It was noted that the Veteran's treatment required taking continuous medication.  It was further noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Current blood pressure readings taken on February 3, 2016 were 158/85, 155/75, and 148/75.  

The Veteran has a long history of blood pressure monitoring extending back many years.  A March 2014 treatment note lists 80 readings of the Veteran's blood pressure spanning from September 2000 to February 2014.  In these readings, on only two instances did Veteran have a diastolic pressure of 100 or more, both within two days of each other in January 2010 prior to the claim.  With reference to the Veteran's systolic pressure reflected in these 80 readings, on only 15 occasions did the Veteran have a reading of 160 or more with only three since the claim in September 2013 and November 2013.  

Analysis

The Board finds that a compensable rating for the Veteran's hypertension is not warranted in this case.  As noted above, a 10 percent evaluation is warranted in three circumstances: (1)where diastolic pressure is predominantly 100 or more, (2) where systolic pressure is predominantly 160 or more, or (3) as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran's diastolic pressure has not been predominantly 100 or more.  This is shown to be true from the numerous readings in the March 2014 treatment note.  Of the 80 blood pressure readings spanning from September 2000 to February 2014, only two readings reflect a diastolic pressure of 100 or more.  This fact is similarly reflected in the June 2012, April 2014, and February 2016 VA examination reports.  The Veteran's systolic pressure has not been predominantly 160 or more.  In the readings spanning from September 2000 to February 2014, only 15 of 80 readings was the Veteran's systolic pressure noted as 160 or greater.  Finally, while the Veteran does require continuous medication for his blood pressure, the Veteran does not have a history of readings for his diastolic pressure predominantly 100 or more.  As noted above, there were only two instances from September 2000 to February 2014 where the Veteran's diastolic pressure was 100 or more. 

The Board acknowledges the Veteran's statement from his Board hearing that his blood pressure was "160 something" and that he was on continuous medication.  The Board also acknowledges the Veteran's statement that his blood pressure skyrockets every time his gout erupts.  Nonetheless, the objective blood pressure readings reflected in the claims file do not support a compensable rating and these are persuasive as they are the actual recorded readings rather than a speculative recollection of a reading.  Each VA examiner noted the fact that the Veteran was on continuous medication to manage his hypertension.

Lastly, to the extent the theory is raised, because it has been held that Diagnostic Code 7101 contemplates the effects of medication, any ameliorative effects of the Veteran's blood pressure medication is not discounted in arriving at this decision.  See McCarroll v. McDonald, No. 14-2345 (U.S. Vet. App. Nov. 7, 2016).  Cf. Jones v. Shinseki, 26 Vet. App. 56, 62 (2012).

Consequently, the preponderance of the evidence weighs against a find of a compensable initial rating for the Veteran's hypertension, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II is denied.

A compensable initial rating for hypertension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


